               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,          )
                                   )
               Plaintiff,          )
                                   )
               v.                  )     Criminal No. 2019-53
                                   )
AKIL ERICKSON and MIKIEL ROBIN     )
                                   )
               Defendants.         )
                                   )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Yohana M Manning
Christiansted, U.S.V.I.
     For Akil Erickson.

Richard Coughlin, FPD
Kia Danielle Sears, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
     For Mikiel Robin.

                                 ORDER
GÓMEZ, J.

      Before the Court is the motion of Mikiel Robin to continue

the trial in this matter.

      On August 1, 2019, the Grand Jury returned an indictment

charging Akil Erickson (“Erickson”) and Mikiel Robin (“Robin”)

with several offenses. The Indictment charged Erickson and Robin

jointly with one count of conspiring to launder money in
United States v. Erickson et al.
Criminal No. 2019-53
Order
Page 2

violation of 18 U.S.C. § 1956(h) and one count of bulk cash

smuggling in violation of 31 U.S.C. § 5332(a)(1). Additionally,

the Indictment charged Erickson and Robin each separately with a

count of bulk cash smuggling in violation of 31 U.S.C.

§ 5332(a)(1) and a count of making false statements in violation

of 18 U.S.C. § 1001(a)(2).

      On August 5, 2019, Erickson and Robin were arraigned. At

that arraignment, the Magistrate Judge set the trial date for

September 23, 2019.

      On September 18, 2019, this Court rescheduled the trial

date for October 2, 2019.

      On September 25, 2019, Robin moved to continue the trial.

In his motion to continue, Robin asserts that his counsel will

be unavailable between September 29, 2019, and October 4, 2019.

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that granting a continuance and extending this period

would be in the best interest of justice to afford Robin

continuity of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv)

(providing that, among other factors, a judge should consider

“[w]hether the failure to grant [] a continuance . . . would

unreasonably deny the defendant . . . continuity of counsel”);

see also United States v. Lattany, 982 F.2d 866, 871-72 (3d Cir.
United States v. Erickson et al.
Criminal No. 2019-53
Order
Page 3

1992) (explaining that “[b]efore excluding a period of time

under an ‘ends of justice’ continuance,” the district court must

consider certain factors, including continuity of counsel);

United States v. Santiago-Becerril, 130 F.3d 11, 17 (1st Cir.

1997) (explaining that, where a defendant had moved to continue

his trial due to his counsel’s unavailability, the “period of

delay” caused by an ends of justice continuance includes the

time “reasonably required to schedule a new trial date” in

“consideration of the court’s calendar”).

      The premises considered; it is hereby

      ORDERED that Robin’s motion to continue, ECF No. 26, is

GRANTED in part; it is further

      ORDERED that the jury trial previously scheduled to

commence on October 2, 2019, is hereby RESCHEDULED to commence

on November 4, 2019; and it is further

      ORDERED that the time beginning from the date of this order

granting an extension through November 4, 2019, shall be

excluded in computing the time within which the trial for

Erickson and Robin must be initiated pursuant to 18 U.S.C.

§ 3161.


                                    S\
                                         Curtis V. Gómez
                                         District Judge
